 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunderland's IncorporatedandInternationalJewelryWorkersUnion,Local 30, AFL-CIO. Case19-CA-5004November 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 24, 1971, Trial Examiner Maurice M.Miller issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions,' and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.1We agree with the Trial Examiner that those cases in which the Boardhas found that ratification is a gratuitous process which union negotiatorsimpose upon themselves, or in which employers have attempted to relyupon some defect in the ratification process, are not applicable here. Therecord in this proceeding discloses that during bargaining negotiationsRiviera, Respondent's attorney and bargaining agent, sought specifically todetermine whether the Union's representatives had the final authority toaccept or reject a contract, and insisted that they come, to bargainingarmed with such authority. The union negotiators,in turn,took thisquestion back to the union membership but, upon a vote taken among themembers,they were given only the authority to take Respondent's bestoffer and bung it back to the membership for ratification.It is thus clearthat, the Union negotiators did not have final authority to accept or rejecta contract offer, and, as the Trial Examiner found, ratification was made aprecondition of arrival at a binding agreement. Here such ratification didnot take place prior to Respondent's withdrawal of assent to proposedcontract terms.2We do not adopt or pass upon the Trial Examiner's "Postscript,"sectionIII,D,of his Decision, as it is unnecessary to the determination ofthe issuesin the present caseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a chargefiledOctober 22, 1970, and duly served, the GeneralCounsel of the National Labor Relations Board caused aComplaint and Notice of Hearing to be issued and servedupon Sunderland's Incorporated, designated as Respon-dent in this decision. The Complaint issued January 7,1971; therein, Respondent was charged with unfair laborpractices affecting commerce within the meaning of Section8(aX5) and (1) of the National Labor Relations Act, asamended. 61 Stat. 136, 73 Stat. 519. Within Respondent'sduly filed answer, certain factual statements in GeneralCounsel's Complaint were conceded; Respondent, howev-er, has denied the commission of any unfair labor practice.Pursuant to notice, a hearing was held in Seattle,Washington, on March 16, 1971, before me. The GeneralCounsel and Respondent were represented by counsel.Each party was afforded a full opportunity to be heard, toexamine and cross-examine witnesses, and to introduceevidence pertinent to the issues. Since the hearing's close,briefs have been received from General Counsel's repre-sentative and Respondent's counsel. These briefs have beenduly considered.FINDINGS OF FACTUpon the entire testimonial record, the documentaryevidence received, and my observation of the witnesses Imake the following findings of fact:1.JURISDICTIONRespondent raises no question with respect to GeneralCounsel's jurisdictional claim.Upon the Complaint'srelevant factual declarations-specifically, those set forthin detail within the second paragraph thereof-which areconceded to be correct, and upon which I rely, I find thatRespondent was, throughout the period with which thiscase is concerned, an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and businessactivitieswhich affect commerce within the meaning ofSection 2(6) and (7) of the Act. Further, with due regard topresently applicable jurisdictional standards, I find asser-tion of the Board's jurisdiction in this case warranted andnecessary to effectuate the statutory objectives.II.THELABOR ORGANIZATION INVOLVEDInternationalJewelryWorkersUnion,Local30,AFL-CIO,designatedComplainant Union within thisdecision, is, and at material times herein has been,a labororganization within the meaning of Section 2(5) of the Act,asamended,which admits certain of Respondent'semployees to membership.III.THE UNFAIR LABOR PRACTICE CHARGEDA.IssueThis case's central question may be simply stated. DidSeattle counsel Dan Riviera, who had been retained asRespondent's representative in connection with certaincollective-bargaining negotiations, reach an October 1,1970, consensus with Complainant Union herein-whilefunctioning in Respondent's behalf-regarding the terms ofa new collective-bargaining contract, thereby renderingRespondent's conceded refusal to sign a contract draftwhich compassed the terms of their consensus, thereafter,violative of Section 8(a)(5) of the statute? Confronted withGeneral Counsel's contention that Respondent has, indeed,194 NLRB No. 15 SUNDERLAND'S INC.failed and refused to sign a contract with respect to whichitsdesignated collective-bargaining spokesman had orallydeclaredRespondent'sconcurrence,the firm'scounselproffers several related defenses.He contends:(a)ThatRespondent'sdesignated representative did not, during orfollowing the collective-bargaining session noted,declarehisclient's"acceptance"with regard to ComplainantUnion's contractual proposal; (b) that ComplainantUnion'sspokesmen,sincetheywere chargeable withknowledge that Respondent was then in severe financialstraits, lacked any reasonable basis for their professedbeliefthatRespondent'srepresentativehad really"accepted"theircontractual proposals;and (c) that,despite a possibility that the conduct of Respondent'sdesignated representative-while functioning as the so-called"adhoc"collective-bargaining spokesman for certainother concerned employers-could be construed as show-ing Respondent's apparent concurrence,that concurrencewas withdrawn before Complainant Union'smembershiphad ratified their purported contractual consensus,or takenaction relying thereon.B.Facts1.BackgroundFor some years past-never specified for the record-theComplainantUnion herein has maintained collective-bargaining relationships with a number of Seattle jewelryfirms.Theirmost recent contract,a master agreementsigned by each covered firm with an extended 2-year term,had a September 30, 1970,termination date.The firms privy thereto,some 15, fell into two categories:manufacturing or production shops, and trade repair shops.The former manufacture general lines of jewelry which theymerchandise to wholesalers and retail stores; trade repairshops do repair work for various retail jewelry dealers butmay also produce some custom made jewelry on specialorder.Within the Seattle area,there are two major, andthree minor,production shops. Respondent herein,togetherwith another firm, Gem East Corporation d/b/a NorthwestJewelers, has throughout the period with which this case isconcerned been considered a major production shop.According to Patrick Druxman,Gem East's vice-president,Sunderland's is his firm's principal competitor within theSeattle area and possibly elsewhere.Complainant Union'scontractual relationships with both Respondent and GemEast during their most recent 2-year contract termsincluded special"riders"with provisions specificallydrafted to cover matters of special concern in productionshops.2.Contractnegotiations beginSometime during July 1970 reopening notices were sentto those firmswith which Complainant Union had acontractual relationship.Thereafter, sometime during themiddleof August, Complainant Union's spokesmen metwith a group of employers for a preliminary bargainingsession.However,no representatives of Respondent orGem East were there;three other small "one-man" shopswere likewise unrepresented.Subsequently,Helen Davison,119ComplainantUnion'ssecretary-treasurer and businessagent,conferredwithRay Sunderland,Respondent'spresident,and Jerry Gallagher,Respondent's vice presi-dent;they reviewed Complainant Union'sAugust 11contract proposals.Davison's credible testimony regardingthislastconference,standingwithout contradiction,warrants a determination that Respondent's representativesfirst requested renewal of their reopened contract withoutchange for a further 1-year term.Then,with particularreference to Complainant Union's new contract proposals,Respondent'sspokesmen questioned several provisions.Davison's testimony,however,will within my view supporta determination that Sunderland and Gallagher finally saidthey would"go along"with Gem East,so far as productionworkers' wage rates were concerned.Complainant Union's next bargaining session convenedon August 23; representatives of all the concernedemployers,Respondent included,were present.Additional-ly,Dan Riviera,a Seattle attorney,was present solely as thedesignated collective-bargaining spokesman for SpringRing Stylists,Inc., one of three small production shops. Therecord with respect to this bargaining session,however,merits characterization as limited.Sometime during thesession,I find,theComplainant Union was effectivelygiven notice by each employer present that,despite theircommon participation in coordinated bargaining sessions,they proposed to bargain individually looking toward thenegotiation of separate contracts.Complainant Union'smembership,the record shows,had voted to seek onecontract with these various jewelry firms.The evidencereceived,however,fails to clearly reveal whether they wereseeking a renegotiated single master contract which allconcerned employers would sign, or 15 separate contractswithmatching terms and conditions.Two firms, SpringRing Stylists,Inc., and Gem East, had previously notifiedComplainantUnion'ssecretary-treasurer,before thisAugust 23 bargaining session,that they would notparticipate as members ofanymultiemployer bargaininggroup.The Union representatives were told categoricallythat the employers present would not bargain for a singlemaster contract; so far as the record shows, ComplainantUnion did not thereafter seek any modification orretraction with respect to this declared employer position.With respect to substantive contract questions,discussionduring these August 23 talks seems to have ranged widely.Many of those employer representatives who were present,the record shows,verbally proffered divergent views withrespect to particular contract proposals.With respect tosome few matters,however,definitive consensuswasreached.Some counterproposals proffered by variousemployerswere subsequently referred to ComplainantUnion'smembership,which rejected them.Within a September 14 letter,dispatchedshortlyfollowing a September 10 bargaining session which he didnot attend, counsel Riviera notified Complainant Unionthat his law firm,which already represented Spring Ring,would likewise thereafter representRespondentwithreference to these pending collective-bargaining negotia-tions. The Union was, likewise, reminded that Respondentwas not a member of any employer group and would bebargaining individually. Riviera then presented Complain- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDant Union with a few counterproposals,primarily derivedfrom their prior contract talks. During subsequent bargain-ing sessions,which will be discussed further hereinafter,Riviera functioned in representative capacities for both ofhis jewelry firm clients,SpringRing and Respondentherein.On September 23, Complainant Union's spokesmen metwith employer representatives for another bargainingsession.The record-with respect to developments duringtheir discussion-presents no significant conflicts.Secretar-y Treasurer Davison testified,withRiviera'sgeneralconcurrence,that substantial consensus was reached withregard to certain proposed changes in basic wage rates; thewitnesses did differ,however,with respect to the participa-tion of Sunderland's therein.While a witness Davisonprofessedly could not recall any significant statement, withrespect to wage rate matters properly chargeable to Rivieraduring this bargaining session,save for a promise which hemade that he would submit a rewritten"cost of living"provision which would protect all parties. When questionedthen regarding Sunderland's reaction during these basicwage rate discussions,Complainant Union's secretary-treasurer declared her belief that Respondent's presidentmerely "sat there with his head in his hands"withoutmaking"toomany" remarks. Riviera, however, whileconceding generally that all participating concernedemployers,withRespondent the sole exception, wereprepared to "go along"withComplainantUnion'sproposed wage increases conditioned upon their realizationof satisfactory adjustments regarding other matters indispute, recalled rather vaguely that Respondent'spresi-dent had shaken his head negatively while the basic wagerate consensus was developing,and had thereafter declared"I can't do it" while throwing up his hands. The testimonialconflict thus presented,between Davison and Respondent'srepresentative,will be discussed subsequently,within thisdecision.With respect to further bargaining,during the course ofthis September 23 session,the present record provides littleinformation.Davison's testimony which I credit, wouldwarrant a determination,merely, that when the sessionconcluded there were only three"substantial"questionsremaining unsettled.These were questions concerning theproposed contract'sgeographic coverage,thepreciselanguage of the proposed"cost of living" provision, and thelength of the waiting period which would be required as aprecondition for pension fund eligibility.3. - Final bargaining sessionsWith matters in this posture,the services of a Federalmediator were requested.On September 30, negotiationscontinued at the Federal Mediation and ConciliationService'sSeattle headquarters.When the parties presentwere requested to introduce themselves,Riviera declared,the record shows, that he was merely representing SpringRing and Respondent.Nevertheless,during the relevantdiscussions which followed,Respondent's counsel seems tohave played a principal role. Before the session closed, forexample, he questioned the authority of ComplainantUnion's spokesmen to negotiate a definitive settlement anddeclared that future bargaining would be futile unlessUnion representatives could demonstrate their power to"accept"whatever contractual consensus the parties mightreach.Complainant's spokesmen were requested to securesuch powers from their Union'smembership.That evening,Complainant Union'smembership met inspecial session.A secret ballot was conducted;thereby thebody's negotiations committee was granted "the power toaccept the best offer possible from management,...andbring this back to the members for final ratification."According to Davison,this affirmative membership votesignified that-should the negotiations committee returnwith employer proposals for wage increases sufficient toprovide a specified minimum hourly rate,plus improvedhealth, welfare and pension provisions-final ratificationwould be forthcoming.The committee was, however,further granted the power to set a strike date,should itdeem such action necessary.When the parties met for their October 1 session in theFederal Mediation and Conciliation Service headquarters,Respondent'scounsel,presumably by common consent,became the principal spokesman for those employerspresent.One, Don McCune,was unavoidably absent. Thecross-table discussion was, the record shows, somewhatdisconnected,disorganized,and confusing; pursuant to onecompany participant's suggestion that their negotiationswould have a better prospect of success with a single,knowledgeable person designated to present the views ofthe concerned employers present,Riviera was concededthat function.Complainant Union's spokesmen,the record shows, firstnotified the employers present that,should they reach acontractual consensus,ratification of that consensus by theUnion'smembership would still be required;the employerswere reassured, however,that the membership's position,with respect to contract terms, had been well defined, andthat ratification could be considered certain for anycontractual agreements which the Negotiations Committeewould consent to present for membership consideration.The company representatives were, nevertheless, toldfurther that Complainant Union's membership had author-ized strike action,and that there would be a strike call bynoon of the following day (October 2, Friday)should noagreement be reached.Complainant Union's spokesman then presented someslightly revised contract proposals.Those with respect towhich substantial consensus had previously been reachedwere quickly reviewed.Stillothers,considered"up in theair" and open for further discussion,were canvassedgenerally.Riviera, pursuant to his promise,presented arevised cost-of-living provision.The concerned employersfinally decided to caucus,separately with regard to certainquestions not yet resolved,while Complainant Union'srepresentatives waited for their decision.No further joint sessions were held.The Federal mediatorand Riviera shuttled back and forth, several times,betweenthe employer's caucus and Complainant Union's represent-atives, conferring with each and carrying counterproposals.For the record,both Patrick Druxman, Gem East's vicepresident,and Riviera testified with regard to discussionswithin the jewelry firms'caucus.At this stage,within, myview,no detailed factual determinations regarding the SUNDERLAND'S INC.121general course of those discussions would seem required.Should their consideration hereinafter be considerednecessary to facilitate a proper disposition of somecontentions presented in Respondent's behalf, these caucusdeliberations will be reviewed within a subsequent sectionof this decision. Following some sustained discussionwithin the employer's caucus, Riviera concluded, the recordshows, that a substantial consensus, with respect toComplainant Union's contract demands, had been reached.Since it was then lunch time, the attorney advised theemployers, I find, that he would come back after lunch andcommunicatewithComplainantUnion's spokesmen,regarding their readiness to concur with the Union'scontract proposals. According to Druxman, whose testimo-ny in this respect I credit, the several employers presentwere told that it would not be necessary for them to return.When the caucus thereupon disbanded, Riviera fortui-tously encountered Complainant Union's representatives intheCourtHouse hallway, leaving for lunch. Takingadvantage of this chance encounter, he communicated hismessage.The present record with respect to that communi-cation provides this case's central point of testimonialconflict.With respect thereto, General Counsel's positionrests upon Davison's recollection. She testified as follows:We were then to break for lunch and Dan Rivierasaid, "Now, let's settle now." And Dan Riviera cameback and said that they had agreed and the union hadwon.Complainant Union's secretary treasurer declared, categor-ically, that Riviera did not specifically during this hallwayconversation mention Respondent, or any other concernedemployer. When queried further in this connection, duringcross-examination she testified as follows:Q.Do you have any recollection of Mr. Riviera oranybody else suggesting to you on October 1 aroundnoon when you received word from Mr. Riviera that theemployers had accepted the union proposal? Do yourecallMr. Riviera saying anything about Sunderland'snot beingpart of that group?A.No.Q.Do you recall anythingearlierfrom Mr. Rivieraor anyone else suggesting that Sunderland's was notpart of this dialogue between the employers and theunion?A.No.Questioned, then, regarding the factual basis for hersubjectiveconclusion thatRespondent had likewise"agreed" with respect to their contract, Davison testifiedthat she had so concluded because of her "belief" that, hadRay Sunderland not concurred with the rest of theconcerned employers, their contract would never have beensettled, since the other firms would never have agreed tosign a contract based on Complainant Union's proposalwhile "someone else" remained uncommitted. According toDavison "it was just assumed" afterwards that she wouldprepare 15 identical contract drafts, embodying thecontractual consensusreached, and that Riviera would"rewrite" a few provisions to provide her with languageguidelines.Riviera, the Respondent's sole witness withregard to this significant hallway conversation, recalled itssubstance in somewhat less positive terms. His compositetestimony, with respect thereto,reads asfollows:We got close to about 12:00 o'clock, and by this time. it looked like if they couldn't get together there wasgoing to be a strike . . . I don't recall now what the lastthing was that the union people said to me, or whatissueitwas, but in any event I went back into the otherroom and asked those who were there - what theirview was on it. Sunderland said, "No" they couldn't,shook his head and said no. The others pretty muchwere for it, whatever the issue was. By this time, theunion people were out in the hall going to the elevator. Icame out into the hall and said, "OK you've got to takeit to the group and get it settled. You've got this fact tobe settled." Whatever it was ... [Oh], before we left thecourthouse,there was a discussion,a few comments,we'll be back at 1:30. I don't recall saying it myself but Irecall hearing it. "We'llbe back at 1:30,"meaningSunderland's people .. .Rivieradid concede that Respondent had not beenspecificallymentioned during this hallway conversation.Then, when asked again whether his reference to a planned1:30 return had been made during the hallway conversa-tion,Respondent's spokesman first said he was "quite sure"but then said he was not positive:I have a recollection now that I was coming back at1:30.Whether I said it or it was said to me, and I justgenerally understood it was [,] I can't say now but Iremember that. I don't recall saying or indicating nowthat I was to tell the union,to tell the union somethingat 1:30. That I do not recall . . . I don't recall tellinganyone that I would be back at 1:30. I knew I wassupposed to be back at 1:30 and I may have said it .. .I don't recall saying it myself. I recall somebody sayingit, that I'd be back at 1:30... what I'm trying to say, Iunderstood in my mind that the two Sunderland'speople and I^would be back at 1:30 but I don't recallmyself saying, "I'm going tobe back at 1:30."Confronted with Davison's testimony that he had used theterm "agreed" during this hallway conversation, Rivieraconceded a failure of recollection. His testimony in thisconnection,however, reads as follows:I can't tell you the precise words I said, but I knowthatwhen I was in the hall, the context of theconversation we had that day, I know that I didn't sayeveryone agreed except Sunderland. I didn't say that. Isaid, OK, it's a deal, or something to that effect. [The]majority group, other than Sunderland, had agreed onit,but I know I didn't say that.Respondent'srepresentativedeclareditwashis"understanding" that every participant in the employer'scaucus had agreed regarding the Union's proposals exceptRespondent herein; further, the record reflects his pro-fessed "belief" that Complainant Union's representativeswere aware Respondent should not be considered privy tothe consensus reached. In this connection, however, Rivierawas finally asked why his declaration of contract"acceptance" had been generalized, without any specificreference to the fact that Spring Ring,inter aria,hadaccepted, but that Respondent had withheld concurrence.In reply, the attorney declared that: 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf I could tell you how negotiations go, people goingin from one room to another, if I could go back and doeverything all over again, maybe I should have put it inwriting, but the fact of the matter is that we weredealing as human beings with one another, and Ithought it became perfectly plain that Sunderland'swere not going to go along with the package at all. It'seasy to criticize now and say, "Well, you should havemade a speech."On this note, Riviera's testimony, particularly with regardto this October 1 noon hour hallway conversation, wasconcluded.With matters in this posture, I conclude and find thatRespondent's collective-bargaining representative duringthe hallway conversation now under consideration did,indeed, tell Complainant Union's representatives, withoutspecifyinganyexceptions, that their contractual proposalshad won "employer" concurrence; likewise, I find that,when he did so, he didnotdeclareRespondent anonparticipant.Further,with due regard for Davison'spositive testimony on the point and Riviera's contrastinglackof certainty, I am satisfied that Respondent'scollective-bargaining representativemade no commentduring the conversation in question regarding his prospec-tive 1:30 return, following a luncheon break, for anypurposewhatsoever.ComplainantUnion's committeemembers,I find, thereupon went to lunch and then "wentback to work" presumably at Union headquarters.4.Subsequent developmentsSometimebetween 2:00 and 3:00 o'clock that afternoon,Riviera telephoned Complainant Union's secretary-treasur-er.Mrs. Davison was advised that due to Ray Sunderland'sprecarious financial status the Respondent "could notafford" to "go along" with the contractual consensus whichhad just been reached. The record shows that, since April1970, preceding these contract negotiations, the Respon-dent had been involved in chapter 11 reorganizationproceedings, under the Federal bankruptcy law. Complain-ant Union's secretary-treasurer was, the record shows, fullycognizantof this situation; she had, before October 1,attended "all but one" of several court-sponsored hearingsor meetingsheld in connection with these reorganizationproceedings. She had, further, held some "off the cuff"discussions with Ray Sunderland regarding various ways inwhich Respondent's workers might help relieve a continu-ing drain on the firm's cash resources; none of thesediscussions had, however, borne fruit. With matters in thisposture, I am satisfied that when Riviera referred toRespondent's financial straits during the telephone conver-sationwith which we are now concerned Mrs. Davisonunderstood that he was, particularly, referring to Sunder-land's chapter 11 reorganization. The record reflects atestimonialconflict regarding Davison's reply. AccordingtoRespondent'scollective-bargainingrepresentative,whose recollection had to be refreshed, Mrs. Davisonconceded her understanding regarding the situation anddeclared that Complainant Union would not "do anything"such as calling a strike until sometime after Respondent'snext bankruptcy court hearing. Davison, however testifiedthat Riviera was merely told she could do nothing, at themoment, but that she would consult with ComplainantUnion's officers to see what could be done with respect to"holding off" possible strike action against the firm. Withdue regard for the record considered in totality and,particularly, in view of Riviera's lack of certainty I creditDavison's proffered recollection detailing her response.During their conversation, I find, Riviera did refer to hisprofessed "expectation" that they were to meet at the CourtHouse after lunch to conclude negotiations with regard toRespondent's contract particularly;Davison, however,replied that theUnion negotiators considered theirbargaining concluded.Riviera then concluded their telephone conversation, Ifind,with a promise that he would "get in touch" withComplainant Union's secretary-treasurer. Later that day,so Davison credibly testified before her recollection waspurportedly refreshed, he visited Complainant Union'soffice and provided her with a reworked and redrafted copyofComplainant Union's previously submitted contractproposals, proffered for her guidance in preparing therequisite language for final contract drafts.That evening, pursuant to her telephonic committmentnoted, Complainant Union's secretary-treasurerdid conferwith her organization's officers. She told them that she didnot think it would be "smart" to strike Respondent's shopthen and there because of Sunderland's financial problems;that this would help neither him nor the workers concerned.Davison requested the Union officers, she testified, toconsider "some kind of relief" for the respondent firm,particularly a decision to refrain from striking until sometime after October 23rd, when the firm's next bankruptcycourt appearance was scheduled. According to Complain-ant Union's secretary-treasurer, this forbearance would becalculated to help Sunderland through his "financial bind"so that he could "subsequently" sign the contract. TheUnion officers, so Davison testified concurred with thissuggestion.Meanwhile, during the following week, ComplainantUnion's secretary-treasurer did prepare a number ofcontractdrafts,with identical language; theseweresubsequently sent to every firm still in business which hadparticipated in the recently concluded collective-bargainingnegotiations. They were, later, returned with signatures byeach represented firm, except Respondent herein. Onesmall shop operator, Don McCune, likewise failed to signComplainant Union's proffered contract; sometime duringOctober's first week, so Davison credibly recalled, he hadreleased his employees and become a self-employed Unionmember.The parties'October 1 contractual consensus hadpreviously been ratified during a meeting held the night ofthe day it was reached by Complainant Union's member-ship;Davison testified, credibly, that Respondent's em-ployees, some of whom had attended the ratificationmeeting, had voted upon the ratification question.On October 22, Complainant Union's charge whichinitiated the present proceeding was filed. Thereafter, onNovember 20, the Union members in Respondent's hirefinally did strike the firm, purportedly because of theirunwillingness to work in a nonunion shop. According toComplainant Union's secretary-treasurer, whose testimony SUNDERLAND'S INC.123in this respect has not been disputed,Respondent'smanagement"opened the following day as a non-unionshop"hiring nonunion workmen.C.ConclusionsWithmatters in this posture, we confrontthe first ofseveral questionswhich thepresent record presents: DidComplainantUnionandRespondent herein reach"agreement"regardinga new collective-bargaining con-tract,following the conclusion of theirOctober1negotiat-ing session?General Counsel would have this Board find that, whenRivieratold Complainant Union'snegotiators,either inwords or substance,"O.K., it'sa deal"during theirnoontimehallwayconversation, such communicationconstitutedabinding"acceptance"withrespect toComplainant Union'scontract proposals, on behalf of eachand everyconcernedemployer, andparticularly on behalfofhistwo clients, SpringRing Stylists, Inc., andRespondent herein.Respondent,however,pressesacontention that Riviera's generalized communication wasnot intendedto conveyitsconcurrencewith respect towhatever contractual consensus some other concernedemployers might have reached; that Complainant Union'srepresentatives either knew or had reason to know thatRespondent'smanagement had not really "accepted" theircontract proposals;and, therefore,thatComplainantUnion was never misled regarding Respondent's position,despite counsel's failure to declarethe firm's nonconcur-rence specifically.Respondent'slineofdefensewith respect to thisparticular facet of GeneralCounsel'scase cannot stand.Withrespectthereto,first,some mattersmay betaken asdata.Clearly,throughoutthe period with whichthis case isconcerned,Riviera concededlyfunctioned as Respondent'sdesignated representative"with reference to pendingnegotiations" 'lookingtowarda new collective-bargainingcontract.In thatcapacity,he necessarily possessed"actual"power rather than mere "apparentauthority"to negotiate acontractual consensus in Respondent'sparticular behalfand to declare Respondent'sconcurrence with respectthereto. The brief filedin Respondent's behalf,so far as Ican tell,raisesno challengewithrespect to thesepropositions;counsel presumably seeks a determination,rather,thatRiviera's crucial communication,thoughprofferedwithin thescopeof his authority,was neverintended to commit Respondent,and could not reasonablyhave been so construed.Whilea witness, Riviera persistent-ly declaredthat his October 1 statement had not beenintended to bind Respondent;further,he declared his"belief" that,throughout,Complainant Union's negotiatorsreallyunderstood that Respondenthad notagreed withrespect to various matters, regardingwhich he hadcommunicated the concurrence of other concerned em-ployers.Riviera's professedbeliefin this respect, so counselwould have me find,should be coderedwarrantedbecause:1.Ray Sunderland had made manifest several timesduring various bilateral negotiating sessions the factthat he could not "go along" withsome Union contractproposals,with respect to which his fellow employersseemed disposed to yield.2.Theso-called"jurisdictional"questionwhichSunderland's,alone,had raised regarding their prospec-tive contract's geographic coverage had not yet beensettled.3.Sunderland'sknown involvement with respect tochapter 11 corporate reorganization proceedings, underFederal bankruptcy law, raised a significant question,with respect to which Complainant Union was knowl-edgeable, regarding the firm's prospective capacity tomeet various contractual commitments which other,more viable,firms could presumably satisfy.4.RivieraandRespondent'smanagement team,together with Complainant Union's committee mem-bers, had mutually understood that they were to resumenegotiations, with particular reference to Respondent'ssituation,following their luncheon break.These considerations,so counsel presently contends,shouldreasonably have persuaded Complainant Union's repre-sentatives that Riviera's generalized October 1 announce-ment regarding a contractual deal was never intended tocommit Respondent herein; counsel would have this Boardfind,therefore,that so far as Respondent was concernedRiviera's message did not constitute the binding acceptancewhich General Counsel now claims.First:Inote that the record reflects testimonial conflictwith regard to Sunderland's conduct during collective-bargaining sessions;Mrs. Davison's testimony,which VicePresident Druxman of Gem East substantially. corroborat-ed,would warrant a determination that Respondent'spresident,though he did reveal some concern and distresswhen confronted with various monetary contract propos-als,did not clearly declare himself determined to rejectthem.Such testimony,within my view,merits credence.Further, were I to conclude,nevertheless,consistently withRespondent's contention that Sunderland had made hisreluctance to concur with Complainant Union's proposalsperfectly clear, determination would still be warranted,within my view,that Complainant Union's negotiators wereentitled to rely on Riviera'ssubsequentOctober 1declaration,proffered without qualification, that a generalcontractual consensus had been reached. Positions stronglyheld while collective-bargaining negotiations are in prog-ress nevertheless are frequently yielded when circumstancesdictate some immediate necessity for consensus.Moreparticularly, such positions may be yielded,with relativelyminor misgivings,when some prospect of strike or lockouthas become manifest.While a witness,Riviera concededthat this sometimes happened.Such pressures towardagreementwere clearly present herein. Thus, whenRespondent's spokesman communicated the generalizedmessage that a contractual deal had been reached,withoutsimultaneously declaring Sunderland's nonconcurrence,Complainant Union'snegotiatorswere, within my view,entitled to presume that Respondent's previously expressedqualms with respect thereto had been relinquished or laid torest.Second:Sunderland's position regarding his prospectivecontract's geographic coverage never seems to have beenconsidered as raising a serious question likely to prevent or 124DECISIONS OF NATIONALLABOR RELATIONS BOARDdelay consensus. The present record gives no indicationthat it was ever discussed, comprehensively, during thenegotiations.And Riviera, while a witness, declared hisprior and present conviction that whatever difference theremay have been between the parties with regard to thismatter could have been settled quickly. With matters in thisposture, I find, Complainant Union's negotiators were oncemore privileged to presume that when Riviera, whilemaking his October 1 noontime announcement, failed todesignate this question as not yet settled his omissionsignifiedRespondent's ultimate determination that thequestion was not sufficiently significant to prevent or delayagreement.Third:Though Complainant Union's secretary-treasurermay have been knowledgeable with respect to Respondent'sstraitened financial condition, nothing within the presentrecord will support a determination that she had reason tobelieve Respondent would not or could not, because of itsfinancial situation, negotiate a collective-bargaining con-tract.Within his brief, General Counsel notes that:The employers, as evidenced by their subsequentinsistenceto the Union that Sunderland be required tosign the same agreement, and the Union all had theimpression that the Respondent was negotiating in thesame manner as the others in attendance.And the present record, not previously cited in thisconnection,will,inmy view, fully support GeneralCounsel's factual contention. Thus, Respondent's knowninvolvement with respect to chapter 11 corporate reorgani-zation proceedings cannot be considered,per se,sufficientto have put Complainant Union's spokesmen on notice thatRespondent's participation in some shared contractualconsensus would be less than likely.Fourth:Respondent's contention that Riviera, Sunder-land,Gallagher, and Complainant Union's committeemembers shared some mutual understanding that negotia-tions,with particular reference to Respondent's situation,would continue following their October 1 luncheon breaksimply lacks record support.With matters in this posture, then, I conclude and findthat Riviera's noon hour declaration that a contractual dealhad been reached represented a consensual acceptancecompassing Complainant Union's then pending contractproposals, with respect to which Respondent was privy.Nevertheless, despite this conclusion, I find merit inRespondent's second principal contention, that the firm'sso-called"apparent agreement" had been withdrawnbefore Complainant Union's membership was called on toratify their presumed contractual consensus.Substantially, the present record shows that Respon-dent's designated representative, functioning under pres-sure within the context of a somewhat volatile, confusedsituation, had effectively committed his client to contractu-al provisions with respect to which Respondent's manage-ment team had really noted serious reservations. Whenapprised of Respondent's reluctance to proceed within acomparatively short time, Riviera notified ComplainantUnion's secretary-treasurer that,whatever constructionComplainantUnion's negotiatorsmay have given hisprevious noon hour declaration, so far as Respondent wasconcerned the firm could not go along with contractualcommitments matching those which the other firms privy tothe recently concluded negotiations had reached. Thistelephonicnotificationwithinmy view consituted aneffective withdrawal of Respondent's previously communi-cated consent to be bound. As Respondent's counsel in hisbrief notes:The participants may have different recollections as tothe explanation given by Mr. Riviera for Sunderland'sposition, but there can be no question that the Unionunderstood by 2 p.m. on October 1, 1970, prior tomembership ratification of the contract, that Sunder-land's wasnota part of the agreement.General Counsel's representative contends that this at-tempted withdrawal should be considered untimely. Hesuggests in his brief that:When the Respondent communicated acceptance to theUnion,abinding agreement was reached.Clearly, inthis instance, ratification by the membership was a pureformality.The membership had given its bargainingcommittee complete authority to conclude a bindingagreement with the employers subject only to theformality of ratification.Despite this contention's superficial plausibility, I cannotconcur.True,when Respondent's collective-bargainingrepresentative communicated his client's presumed accept-ance to Complainant Union's negotiators, one necessarystep looking toward a final and binding contractualsettlement had, so I find, been taken. However, with dueregard for the record considered in totality, determinationcannot be considered warranted, within my view, thatpromised ratification by the Complainant Union's mem-bership would be a mere formality. The parties were onnotice that a contractualconsensuspresented for consider-ation by Complainant Union's Negotiations Committeewould, most likely, be ratified; Secretary-Treasurer Davi-son, while a witness,conceded, however,that the consensuscould have been rejected.We are therefore confronted with a prompt notification,directed to Complainant Union by Respondent's designat-ed collective-bargaining representative,that so far asSunderland'swas concerned no contractual consensussubject to ratification had yet been reached. ComplainantUnion's membership had not yet considered the matter;Complainant Union's leadership, certainly, had taken,noaction predicated on Respondent's presumptive contractualcommitments. With matters in this posture, I conclude andfind,Respondent'smanagement cannot be consideredestopped from withdrawing whatever signal of contractualacceptance Riviera may previously have given.Within his brief, General Counsel cites for its presump-tive relevance with respect to the present situation thesettled decisional doctrine that once consensus has beenreachedwithunion negotiators,binding enforceablecommitments result, so that concerned employers may notrelyupon some claimed failure or defect in unionratificationprocesses to excuse their failure to signproffered contract drafts.General, Asbestos & RubberDivision,Raybestos-Manhattan,Inc.,183NLRB No. 27;Houchens Market of Elizabethtown, Inc.,155 NLRB 729; cf.M & M Oldsmobile, Inc.,156 NLRB 905;North Country SUNDERLAND'S INC.Motors, Ltd,146 NLRB 671. These references, however,missthe mark.This Board, to be sure, has declared that ratification willnot be considered a condition precedent to the conclusionof an agreement, but rather a gratuitous condition whichunion negotiators may have imposed upon themselves.Houchens Market, supra.We are not, however, confrontedherein with a respondent employer contending that somefailureor defect in Complainant Union's ratificationprocess vitiates or cancels its statutory obligation to sign aproffered contract compassinga consensuspreviouslyreached.Rather,Respondent contends that nothingremained, so far as Respondent was concerned, whichUnion members- could ratify,sinceRiviera gave Davisontelephonic notice regarding his client's position before wordregarding its presumed participation in the generalcontractual consensus had been communicated to Com-plainant Union's membership.Significantly, perhaps, Davison took no contrary posi-tion; she did not protest Riviera's declaration, nor did shepresumeto declare it futile. Rather, Complainant Union'ssecretary-treasurer committed herself to seek a postpone-mentof possible strike action directed against Respon-dent's shop, looking toward the chance that Ray Sunder-land might subsequentlysigna proffered contract draft.With matters in this posture, Respondent's contentionthat its putative acceptance had been withdrawn beforeComplainant Union's ratification deserves Board concur-rence.D.PostscriptFurther and finally, note should be taken, in my view,that a Board Order finding Respondent guilty of someSection 8(a)(5) violation and directing Respondent'smanagement to sign Complainant Union's profferedcontractmight well finally prove nothing more than anexercise in futility.Reference has been made to Respondent's presentinvolvement in chapter 11 reorganization proceedingslooking toward a so-called "arrangement" under Federalbankruptcy law. In connection with such proceedings, thegoverning statute (11 USCA §713) provides,inter alia,that:Upon the filing of a petition, the Court may ... (1)permit the rejection of executory contracts of thedebtor, upon notice to the parties to such contracts andto such other parties in interest as the court maydesignate... .See, further, in this connection, 11 USCA §753, and§778(B). Collective-bargaining agreements have been heldexecutory contracts within the meaning of this statutoryprovision, subject to rejection by referees in bankruptcy,upon proper notice, where the referee finds that such acontract's continued effectuation would be detrimental tothe debtor's estate.In re Klaber Bros., Inc.,173 F.Supp. 83(D.C.N.Y. 1959) 44 LRRM 2176;In re Overseas NationalAirways, Inc.,238 F.Supp. 359, 360, 361-362 (D.C.N.Y.1965); CompareCarpenters Local Union, No. 2746, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO v. Turney Wood Products, Inc., et al.,289F.Supp. 143 (D.C.W.D. Ark. 1968), dealing with the same125question in connection with a full bankruptcy proceeding,andDurand v. N.L.R.B.; In re Turney Wood Products, Inc.,70 LRRM 2651 (D.C.W.D. Ark. 1969) disposing of thisBoard's claimed interest therein.Should the Board, therefore, see fit to direct thatRespondent sign Complainant Union's proffered contractnow, such a directive could, conceivably, be nullifiedshortly thereafter within appropriate chapter 11 reorganiza-tion proceedings under 11 U.S.C.A. §713 and relatedstatutory provisions. The Board's statutory mandate couldhardly be considered responsibly effectuated by affirmativerelief calculated merely to vindicate "abstract principles oflabor-management relations, collective bargaining andBoard jurisdiction" without promoting a significant, viableresult. SeeDurand v. N.L.RB., supra,at p. 2654. All thingsconsidered, exercises of governmental power susceptible ofbeing rendered nugatory should, in my view, be eschewed.CONCLUSIONS OF LAWIn the light of these findings of fact, and upon the entirerecord in this case, I make the following conclusions of law:1.Sunderland's Incorporated is an employer within themeaning of Section 2(2) of the Act engaged in commerceand business activities which affect commerce within themeaning of Section 2(6) and (7) of the Act, as amended.2.International JewelryWorkers Union, Local 30,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the-Act, as amended, which admits certainof Respondent's employees to membership.3.All of Respondent's production employees in itsjewelrymanufacturing shop in Seattle,Washington,excluding clerical employees, professional employees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act, as amended.4.Before October 1, 1970, Complainant Union wasdesignated or selected by a majority of Respondent'semployees,within the unit described above, as theirrepresentative for collective-bargaining purposes. By virtueof Section 9(a) of the Act, Complainant Union was thenentitled to recognition as the exclusive collective-bargainingrepresentative of Respondent's employees within the unitdescribed, with respect to their rates of pay, wages, hours ofwork, and other terms and conditions of their employment.5.Respondent has not refused to bargain collectivelywith Complainant Union herein, within the meaning ofSection 8(a)(5) of the Act, as amended, by its failure orrefusal, on or after October 1, 1970, to execute a writtenagreement with Complainant Union embodying provisionsrelative to wages, hours, and other terms and conditions ofemployment, with respect to which a prior contractualconsensus had purportedly been reached.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, I hereby issue the followingrecommended:ORDERThe complaint is dismissed in its entirety.